VaNderbubgh, J.
The court directed the jury to .find specially upon the question whether the' identical wheat in controversy was all returned to plaintiff, and also the number of bushels so returned, and it seems a special verdict was acordingly rendered, in connection with the general verdict for defendant, upon which judgment was after-wards ordered by the court. The record- in this court, however, fails to disclose the nature of the special findings, and it is not certified to contain all the evidence. In this state of the case it must be presumed that the special findings supported the general verdict and authorized the judgment, and there is, therefore, no error apparent in the order for judgment. As to the evidence objected to, it is sufficient to say that it was not impeaching the record of the judgment of the justice and the return of the officer in the replevin suit to receive evidence tending to show that the judgment was subsequently satisfied by a delivery to plaintiff of the wheat in controversy, in pursuance of an arrangement between the parties. And, as to the degree of proof, we must presume from this state of the record that the evidence was sufficient and the findings proper.
Judgment affirmed.